Citation Nr: 1443001	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 2010, for the award of additional compensation for dependent children.

2.  Entitlement to an effective date earlier than April 1, 2010, for the award of additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had verified active service from August 1982 to June 1986, and from April 1990 to April 1995 in the U.S. Marine Corps, and from October 2001 to April 2002, while in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of May 2010, which granted additional compensation for the Veteran's dependent spouse and children effective April 1, 2010.  In June 2013, the appellant appeared at a videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO granted service connection for leukemia, and assigned a 100 percent rating, effective April 16, 2002.  
 
2.  The January 2004 notice of the rating decision informed the Veteran that he was being paid as a single dependent, that the information he had sent about his dependents was over a year old, and that before additional benefits for his dependent(s), could be paid, he had to send in a completed VA Form 21-686c, Declaration of Status of Dependents. 

3. The Veteran did not submit a VA Form 21-686c, or other evidence concerning his dependents, within one year of the January 2004 notice letter.
 
4. On March 30, 2010, the Veteran filed a completed VA Form 21-686c, Declaration of Status of Dependents; and, based on that information, he was granted additional compensation for his dependents, effective April 1, 2010.  

5.  At the time of the December 2003 rating decision and January 2004 notice letter, complete, current and unequivocal information concerning his dependent children, including their birth certificates and Social Security numbers, was of record; evidence establishing their current dependency was received less than one year before the January 2004 notice letter.  

6.  No marriage certificate is of record, and due to conflicting or incomplete statements concerning the Veteran's marriage dates and prior divorce of record at the time of the December 2003 rating decision and January 2004 notice letter, the RO was justified in asking for evidence or information concerning his marital status.  


CONCLUSIONS OF LAW

1.  The criteria for additional compensation for the Veteran's dependent son J have been met for the period from April 16, 2002, to December [redacted], 2005.  
38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.401 (2013).

2.  The criteria for an effective date of April 16, 2002, for the award of dependent compensation for the Veteran's children Kr and Ku have been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.401 (2013).

3.  The criteria for an effective date earlier than April 1, 2010, for the award of additional compensation for the Veteran's spouse have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.401 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); see Dela Cruz. Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

Analysis

In a December 2003 rating decision, service connection for leukemia was granted, and the Veteran was awarded compensation at the 100 percent rate, effective April 16, 2002.  However, he was not granted additional compensation for his dependent spouse and children until a May 2010 decision granted the benefit effective April 1, 2010.  The Veteran seeks an effective date of April 16, 2002, for the grant of additional compensation for his dependents.  Thus, this decision encompasses the dependency status from April 16, 2002, through March 31, 2010.

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A); see 38 C.F.R. § 3.4(b)(2).  The award of such additional compensation shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

The implementing regulation provides that the effective date for additional compensation for a dependent will be the latest of the following:  (1) Date of claim.  This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b). 

Here, in a February 2003 rating decision, the Veteran was notified of a rating decision that denied service connection for leukemia.  In addition, the Veteran was found entitled to non-service-connected pension benefits, but the claim was denied because his income exceeded the maximum annual disability pension for a Veteran with 4 dependents.  The Veteran submitted a notice of disagreement with this decision in March 2003.

In June 2003, he was awarded non-service-connected pension benefits, and he was informed that he was being paid as a Veteran with 4 dependents.  See 38 U.S.C.A. § 5121(c) (providing for additional pension to be paid for dependent spouse and children).  He was told to inform VA right away if there was any change in the status of his dependents.  

Pursuant to a de novo review by a Decision Review Officer (DRO), service connection for leukemia was granted in a December 2003 rating decision, with a 100 percent rating assigned, effective April 16, 2002.  The Veteran was notified of this decision in a letter dated in January 2004, which also informed him, inter alia, that he was being paid as a single Veteran with no dependents.  In a section entitled "What Do We Need From You To Complete Your Claim For Dependents?," the RO stated, "[t]he information you sent us about your dependents was over a year old.  Before we can pay additional benefits for your dependent(s), send us the VA Form 21-686c, Declaration of Status of Dependents."  He was asked to fill out every blank on the form which applied to him.  

In a separate section, he was informed that VA may be able to pay him from the date his claim was received if the information or evidence was received within one year from the date of the letter.  This paragraph did not specify the category of information or evidence being requested.  The Veteran did not respond to the January 2004 request for information. 

In March 2010, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents.  He stated that he had been unaware that he was entitled to more compensation for his spouse and children, and that he believed that his dependents' information was on his original claim.  He claimed entitlement effective the effective date of his 100 percent compensation, April 16 2002.  In May 2010, he was granted additional compensation for his dependents, effective April 1, 2010, based on a March 2010 date of "claim."  

However, the United States Court of Appeals for Veterans Claims (Court) has noted that there is no freestanding claim for dependency benefits.  Sharp v. Shinseki, 23 Vet. App. 267 (2009).  The Court observed that although mindful of the role of finality in decisions regarding additional compensation for dependents, the status of dependents could be "ever changing."  Id., at 276.  The Court commented that a "determination of additional compensation for dependents that is well-settled for several years could require alteration in situations where a new child is born, the veteran and spouse divorce, or a dependent ages out or dies."  Id.  The disability evaluation also could affect the compensation for dependents.  The Court stated that "Section 5110(f) (effective dates) and its corresponding regulation, 38 C.F.R. § 3.401(b), appear to be unique in that they prescribe fluid effective dates based on dependents' changing circumstances and that they are ultimately linked to the underlying rating decisions meeting section 1115 requirements."  Id. 

The Court held that the effective date for additional compensation for dependents shall be the same as that established in the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits.  Id.  In fact, the Court held there could be multiple rating decisions establishing entitlement to additional dependency compensation.  Id.  All that was required was that the proof of dependents be submitted within one year of the notice of the rating action.  Id.  Sharp, for example, involved a scenario in which, as in this case, the Veteran failed to respond to the initial request for dependency information in connection with the first rating in which a qualifying rating (i.e., 30 percent or higher) was assigned.  Several years later, a TDIU rating was assigned, with an effective date prior to the original effective date.  At the time of this later decision, the dependency information was provided in a timely manner, and the dependency status was granted back to that earlier effective date, completely overriding the earlier denial based on failure to respond to the request for dependency information.  

The facts in this case differ from Sharp, in that the Veteran, who was granted a 100 percent rating in connection with the initial grant of service connection in December 2003, has never had a subsequent increased rating.  However, this case also differs in that with respect to the Veteran's children, all necessary information concerning the Veteran's dependent children was already of record at the time of the January 2004 request for information.  The current dependency status had been verified less than a year prior to the January 2004 rating decision, contrary to what the Veteran was told.  

Specifically, in August 1995, the Veteran submitted certified copies of birth certificates for his 3 children, J, born December [redacted], 1987; Kr, born June [redacted], 1992; and Ku, born February [redacted], 1994.  In his formal claim for service connection for leukemia, received in June 2002, he again identified these three children as dependents.  

As for the evidence received within a year of the January 2004 notification, in an Eligibility Verification Report (EVR) dated and received in March 2003, he stated that had 3 children in his custody.  

More importantly, information received at VA from the SSA in June 2003 showed the names, Social Security numbers, and dates of birth of the Veteran's three children; these names and dates of birth corresponded with the previously received birth certificates.  In addition, the SSA records showed that as of February 2003, they were receiving SSA benefits as dependents of their father, the Veteran, further reinforcing their status as dependent children of the Veteran.  

This information was received seven months prior to the notice to the Veteran that the information as to his dependents was more than a year old.  Moreover, this was within a year of the January 2004 rating decision notice and request for information.    

Because the information concerning the Veteran's dependent children was complete and current, the Board finds that the criteria for adding the Veteran's 3 dependent children to the award, effective April 16, 2002, have been met.  In this regard, as pertinent to this appeal, the current version of 38 C.F.R. § 3.401(b) was promulgated in 1974.  In the published proposal to revise the regulation at that time, VA commented that under 38 U.S.C.A. § 3010(f) [now § 5010(f)], where a veteran with dependents was previously rated at less than 50 [now 30] percent disabled and current rating action increases the evaluation to 50 [now 30] percent or more, additional compensation may be paid from the effective date of the increased evaluation if proof of dependency is already on file or is submitted within 1 year from the date he is notified of the increased disability evaluation.  39 FR 11442 (March 28, 1974).  (In 1974, a Veteran was entitled to additional compensation for dependents when his rating reached 50 percent; 1978 Amendments. Pub.L. 95-479, § 102(b), substituted "30 percent" for "50 percent" in the statute.  See 38 U.S.C.A. § 315 [now § 5115]).  The comment noted that "[t]he regulatory provision related to this statutory provision is phrased in general terms and its intended application is not always realized.  The proposed change rewords this provision to more specifically relate to the statutory provision on which it is based."  39 FR 11442.   

This commentary indicates that 38 U.S.C.A. § 5110(f) was interpreted as requiring proof of dependency to be submitted within 1 year after the date the Veteran was notified of the qualifying rating, only if such proof was not already of record.  The principles outlined in Sharp also require that evidence of dependency be current.  Here, the necessary evidence was dated less than a year prior to the December 2003 rating decision, i.e., within a year of that decision.  Thus, the information was current.  Moreover, it clearly and unmistakably established the status of the Veteran's children as dependents at that time.  In addition, their dates of birth were of record; indeed, the June 2003 pension award included the dates on which each child turned 18.  

Once a child turns 18, additional qualifications, such as school attendance, are required for a child to maintain dependency status.  See 38 C.F.R. § 3.57.  Here, the only child to reach the age of 18 during the time pertinent to this appeal, i.e., before April 1, 2010, was J, who reached the age of 18 on December [redacted], 2005, and was subsequently killed in October 2006 while serving on active duty in Iraq.  

Thus, the Veteran is entitled to compensation for the two younger children as dependents effective for the entire period under consideration, from April 16, 2002, through March 31, 2010.  He is also entitled to compensation for J as a dependent from April 16, 2002, through December 29, 2005.

Regarding the Veteran's wife as a dependent, however, the Board finds that the RO was justified in requiring additional information in January 2004.  The Board is unable to locate a marriage certificate in the file, and conflicting evidence as to the date of the marriage has been received.  (Further conflict was created in March 2010, when the Veteran provided yet another marriage date, and denied the existence of any previous marriage, which he had previously reported.)  VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  Here, although it appears that the RO ultimately accepted the Veteran's statement as to his marital status, there was no official proof of marriage, and the Veteran's statements were inconsistent; therefore, there was a legitimate basis for the RO to have requested additional information in January 2004.  

Although in Sharp, the Court observed the fluidity of effective dates in decisions regarding additional compensation for dependents, the Court also noted that finality had a role in such decisions.  Here, evidence proving that the Veteran had a dependent spouse was not of record, and the Board finds that the RO was justified in asking for evidence concerning the dependency of the Veteran's wife at the time of the January 2004 decision.  The Veteran did not provide the requested information within a year of the January 2004 decision; the information was not already of record; and there has been no subsequent rating decision which would permit, under Sharp, a retroactive revision of the dependency status.  In this regard, the May 2010 decision was not attached to any rating decision granting a rating or earlier effective date.  Therefore, the December 2003 decision is final, and the effective date cannot be earlier than the date the information concerning dependency is received.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 3.158, 3.159.  

This differs from the evidence concerning the dependent children, which was complete and uncontroverted at the time of the December 2003 grant of service connection and assignment of a 100 percent rating.  

At his Board hearing in June 2013, the Veteran testified that he believed that he submitted dependency information in 2006 or 2007.  However, no record of such is on file.  He contends that his he was experiencing mental problems at the time, including memory loss, due to the treatment he was undergoing for leukemia, which included radiation, chemotherapy, and a bone marrow transplant.  The evidence does not reflect mental incapacity, and at time period he was sent the January 2004 notice, he had been in remission for some time.  

He testified that he did not recall having received the letter requiring additional dependency information.  The Veteran is presumed to have received the January 2004 notice letter.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  The mailing address on the January 2004 notice letter matches the last address of record at the time, and was noted by the Veteran in a December 2003 letter.  

While the Board finds that the Veteran is sincere in his current lack of recollection of having received the January 2004 notice letter, in order to rebut the presumption of regularity, the Veteran must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an addressing error by VA that was consequential to delivery.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  The Veteran's somewhat vague assertion that he didn't recall having received correspondence sent approximately a decade ago is not the sort of clear evidence that can rebut the presumption of regularity.  

In sum, the Veteran is entitled to additional compensation for 3 dependent children effective April 16, 2002, because there was clear and current evidence establishing their status as dependent children of the Veteran at the time of the December 2003 rating decision.  For the eldest child, J, the additional compensation is only effective until his 18th birthday, December [redacted], 2005.  For the two younger children, neither turned 18 during the period under consideration, i.e., April 16, 2002, to April 1, 2010.  With respect to the Veteran's spouse, the evidence of the marriage of record at the time of December 2003 rating decision consisted solely of statements of the Veteran which were inconsistent and, thus, there was a legitimate basis for the RO to have requested additional information in January 2004.  The Veteran did not respond within a year, and, therefore, the dependency of his spouse was not established until the receipt of the status of dependents form in March 2010.  




	(CONTINUED ON NEXT PAGE)





ORDER

Effective from April 16, 2002, to December [redacted], 2005, additional compensation for the Veteran's son J is granted.  

An effective date of April 16, 2002, for additional compensation payable for the Veteran's children Kr and Ku is granted.

An effective date earlier than April 1, 2010, for additional compensation payable for the Veteran's spouse is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


